                        Case 1:21-cv-00554-LY Document 1-1 Filed 06/21/21 Page 1 of 26

            CHASE 0                                                               December16, 2020 through January 19, 2021
        JPMorgan Chase Bank, N.A.                                                 Account Number:    000000819149675
        P0 Box 182051
        Columbus, OH 43218- 2051

                                                                               CUSTOMER SERVICE INFORMATION
                                                                               Web site:                         Chase.com
                                                                               Service Center:               1-800-935-9935
                                                     000000000        0000     Deaf and Hard of Hearing:     1 -800-242-7383
        00267204 DRE 201 219 02021 NNNNNNNNNNN   1               11

        JAMAAL D LILLY                                                         Para Espanol:                 1-877-312-4273
        21 WALLER ST APT 306                                                   International Cafis:          1-713-262-1679
        AUSTIN TX 78702-5221




                                             Chase Checking
I
    CHECKING SUMMARY
                                                                              AMOUNT
    Beginning Balance                                                         $887.24
    Deposits and Additions                                                   2,608.65
    ATM & Debit Card Withdrawals                                             -2,368.71
    Electronic Withdrawals                                                    -231.29
    Ending Balance                                                            $895.89



    DEPOSITS AND ADDITIONS
    DATE        DESCRIPTION                                                                                                      AMOUNT

    12/18       Champion Ns Pay Payroll            PPD ID: 9769779001                                                            $168.72
    12/24       Champion Ns Pay Payroll            PPD ID: 9769779001                                                             168.72
    12/31       SSA  Treas 310  Xxsoc Sec           PPD ID: 9101736147                                                          1,159.00
    12131       Champion Ns Pay   Payroll          PPD ID: 9769779001                                                             168.72
    01/08       Tax Products Pel Xxtaxeip2 Sti2Nsaoc4Pl63l Web ID: 3722260102                                                     600.00
    01/08       Champion Ns Pay Payroll            PPD ID: 9769779001                                                             171.60
    01/15       Chamnion Ns Pay Payroll            PPD ID: 9769779001                                                             171.89

    Total Deposits and Additions                                                                                           $2,608.65


    ATM & DEBIT CARD WITHDRAWALS
    DATE     DESCRIPTION                                                                                                         AMOUNT

    12/17    Card Purchase       12117 Paypal *Ebay US 402-935-7733 CA Card 4803                                                  $91.37
    12117    Card Purchase       12/17 Paypal *Ebay US 402-935-7733 CA Card 4803                                                   30.31
    12/17    Card Purchase W/Cash 12/17 H-E-B #425 Austin TX Card 4803                                                             49.48
             Purchase $19.48 Cash Back $30.00
    12/18    Card Purchase       12/17 Jason's Deli Han 044 Austin TX Card 4803                                                    12.54
    12118    Card Purchase       12/18 Tst* Bar Mischief Austin TX Card 4803                                                        5.41
    12/21    Card Purchase       12/19 Paypal *Lyft Temp Aut 402-935-7733 CA Card 4803                                             19.63
    12/21    Card Purchase       12119 Paypal *Lyft Temp Aut 402-935-7733 CA Card 4803                                             14.62
    12/21    Card Purchase       12/20 Paypal *Lyft Temp Aut 402-935-7733 CA Card 4803                                             15.06
    12/21    Card Purchase       12/20 Paypal *Lyft Temp Aut 402-935-7733 CA Card 4803                                             17.20
    12/21    Card Purchase       12/20 Shell Oil 57545291908 Austin TX Card 4803                                                   29.28
    12/21    Card Purchase       12/20 Shell Oil 57545291908 Austin TX Card 4803                                                    3.24
    12122    Card Purchase       12/21 Shell Oil 57545291908 Austin TX Card 4803                                                    6.54


                                                                                                              Page   1   of 4
                       Case 1:21-cv-00554-LY Document 1-1 Filed 06/21/21 Page 2 of 26

        CHASE A                                                          December 16, 2020 through January 19, 2021
                                                                          Account Number:    000000819149675



                                                         (continued)
ATM & DEBIT CARD WITHDRAWALS
DATE     DESCRIPTION                                                                                               AMOUNT

12/22    Card Purchase       12/21 Taco Bell #030074 Austin TX Card 4803                                             7.96
12/22    Card Purchase With Pin 12/21 7-Eleven Austin TX Card 4803                                                  17.09
12/22    Card Purchase With Pin 12/22 Specs #60 5775 Airport Austin TX Card 4803                                    50.80
12/22    Card Purchase With Pin 12/22 H-E-B #425 Austin TX Card 4803                                               134.50
12/22    Card Purchase With Pin 12/22 Speedy Stop 219 Austin TX Card 4803                                           21.01
12/23    Card Purchase       12/22 Taco Bell #030074 Austin TX Card 4803                                             7.96
12/23    Card Purchase W/Cash 12/23 H-E-B #091 Austin TX Card 4803                                                  40.88
         Purchase $20.88 Cash Back $20.00
12/24    Card Purchase        12/23 Taco Bell #030074 Austin TX Card 4803                                            7.96
12/24    Card Purchase With Pin 12/24 Wal-Mart #1 253 Austin TX Card 4803                                           25.96
12/24    Card Purchase With Pin 12/24 Gamestop #6251 1030 No Austin TX Card 4803                                    21.64
12/28    Card Purchase        12/24 Taco Bell #030157 Austin TX Card 4803                                            7.96
12/28    Card Purchase        12/25 Paypal *Boerdidianz E 402-935-7733 CA Card 4803                                 16.23
12/28    Card Purchase        12/25 Tst* Reina Austin TX Card 4803                                                   6.41
12/28    Card Purchase        12/25 Buffet King Austin TX Card 4803                                                 19.62
12/28    Card Purchase        12/27 Whataburger 992 Austin TX Card 4803                                              7.78
12/28    Card Purchase With Pin 12/27 H-E-B #465 Austin TX Card 4803                                                64.00
12/28    Card Purchase With Pin 12/28 H-E-B #465 Austin TX Card 4803                                                25.49
12/30    Card Purchase With Pin 12/30 Wal-Mart Super Center Austin TX Card 4803                                     26.84
12/31    Card Purchase        12/30 Taco Bell #030074 Austin TX Card 4803                                            5.16
12/31    ATM Withdrawal        12/31 2119 E 7th St Austin TX Card 4803                                              60.00
12/31    Card Purchase With Pin 12/31 H-E-B #465 Austin TX Card 4803                                                 8.82
01/04    Card Purchase With Pin 01/01 Shell Service Station Austin TX Card 4803                                     24.00
01/04    Card Purchase With Pin 01/01 H-E-B #465 Austin TX Card 4803                                                73.42
01/04    Card Purchase       01/02 Whataburger 992 Austin TX Card 4803                                               7.95
01/04    Card Purchase       01/03 Whataburger 992 Austin TX Card 4803                                               8.22
01/05    Card Purchase       01/04 Geico *Auto Macon DC Card 4803                                                  129.09
01/05    Card Purchase       01/04 Shell Oil 57545291908 Austin TX Card 4803                                         3.24
01/05    Card Purchase With Pin  01/05 H-E-B #091 Austin TX Card 4803                                              120.14
01/06    Card Purchase        01/06 Tst* Ma S Cafe Austin TX Card 4803                                               3.25
01/06    Card Purchase        01/06 Fwb South Congress Austin TX Card 4803                                          11.75
01/06    Card Purchase        01/05 Shell Oil 57545291908 Austin TX Card 4803                                        7.27
01/06    Card Purchase With Pin 01/06 Burlington Stores 434 Austin TX Card 4803                                     67.06
01/06    Recurring Card Purchase 01/06 Walmart Family Mobile 877-440-9758 FL Card 4803                              42.18
01/07    Card Purchase        01/06 Taco Cabana 20140 Austin TX Card 4803                                            8.74
01/08    Card Purchase        01/07 Gol Calendars,Games,Boo Austin TX Card 4803                                       8.11
01/08    Card Purchase        01/08 Paypal *Ebay US 402-935-7733 CA Card 4803                                        7.52
01/08    Card Purchase        01/08 Paypal *Ebay US 402-935-7733 CA Card 4803                                        3.19
01/08    Card Purchase        01/08 Paypal *Ebay US 402-935-7733 CA Card 4803                                        3.19
01/08    Card Purchase        01/08 Paypal *Weisidateke E 402-935-7733 CA Card 4803                                 64.94
01/08    Card Purchase        01/08 Paypal *wang Jin Ebay 402-935-7733 CA Card 4803                                 11.73
01/08    Card Purchase        01/07 Taco Bell #030074 Austin TX Card 4803                                            6.56
01/08    Card Purchase        01/07 Mcdonald's Fl 0919 Austin TX Card 4803                                           2.17
01/08    Card Purchase With Pin 01/08 H-E-B #091 Austin TX Card 4803                                                71.60
01/08    Recurring Card Purchase 01/08 Microsoft*Xbox MsbilI.lnfo WA Card 4803                                        1.08
01/11    Card Purchase        01/07 Ruby Thai Kitchen Austin TX Card 4803                                             9.61
01/11    Card Purchase        01/08 Mcdonald's Fl 0919 Austin TX Card 4803                                           8.22
01/11    Card Purchase        01/09 Whataburger 992 Austin TX Card 4803                                              8.22
01/11    Card Purchase        01/10 Paypal *Ebay US 402-935-7733 CA Card 4803                                       23.80
01/11    Card Purchase        01/10 Paypal *Ebay US 402-935-7733 CA Card 4803                                       14.02
01/11    Card Purchase        01/10 Whataburrier 992 Austin TX Card 4803                                             8.22

                                                                                                     Page 2 of 4
                        Case 1:21-cv-00554-LY Document 1-1 Filed 06/21/21 Page 3 of 26

       CHASEñ                                                                  December 16, 2020 through January 19, 2021
                                                                               Account Number:     000000819149675



                                                                 (continued)
ATM & DEBIT CARD WITHDRAWALS                                __

                                                                                                                       AMOUNT
DATE      DESCRIPTION
                                                                                                                            51.89
01/11     Card Purchase With Pin 01/11 Wal-Mart #1185 Austin TX Card 4803
                                                                                                                            23.26
01/11     Card Purchase With Pin 01/11 Specs #60 5775 Airport Austin TX Card 4803
                                                                                                                             8.72
01/11     Card Purchase With Pin 01/11 H-E-B #091 Austin TX Card 4803
                              01/11 Mcdonald's Fl 0919 Austin TX Card 4803                                                   7.13
01/12     Card Purchase
                              01/li Sq *Emancipet Inc. - CA Austin TX Card 4803                                             21.00
01/12     Card Purchase
                              01/11 Fwb South Congress Austin TX Card 4803                                                  10.12
01/12     Card Purchase
                                                                                                                           114.83
01/13     Card Purchase W/Cash 01/13 H-E-B #465 Austin TX Card 4803
          Purchase $74.83 Cash Back $40.00
                               01/14 Tst* Alta S Cafe Austin TX Card 4803                                                    3.25
01/14     Card Purchase
                               01/14 Tst* Alta S Cafe Austin TX Card 4803                                                    3.25
01/14     Card Purchase
                               01/14 Taco Cabana 20129 Austin TX Card 4803                                                  12.63
01/15     Card Purchase
                                                                                                                            28.95
01/15     Card Purchase W/Cash 01/15 H-E-B #091 Austin TX Card 4803
          Purchase $8.95 Cash Back $20.00
                               01/14 Whataburger 346 026 Austin TX Card 4803                                                 7.95
01/19     Card Purchase
                               01/16 Spectrum 855-707-7328 TX Card 4803                                                     60.30
01/19     Card Purchase
                               01/16 Paypal *Ebay US 402-935-7733 CA Card 4803                                              15.14
01/19     Card Purchase
                               01/16 Paypal *Ebay US 402-935-7733 CA Card 4803                                              14.36
01/19     Card Purchase
                               01/16 Paypal *Ebay US 402-935-7733 CA Card 4803                                              10.71
01/19     Card Purchase
                               01/16 Paypal *Ebay US 402-935-7733 CA Card 4803                                               6.48
01/19     Card Purchase
                               01/16 Paypal *Orienthost Eb 402-935-7733 CA Card 4803                                        12.33
01/19     Card Purchase
                Purchase       01/16 Paypal *Ebay US 402-935-7733 CA Card 4803                                              85.52
01/19     Card
                Purchase       01/16 Paypal *shengiukeji E 402-935-7733 CA Card 4803                                        18.49
01/19     Card
                               01/16 Paypal *Ebay US 402-935-7733 CA Card 4803                                              19.47
01/19     Card Purchase
                               01/15 Raising Cane's #242 Austin TX Card 4803                                                12.50
01/19     Card Purchase
                               01/16 Raising Cane's #242 Austin TX Card 4803                                                12.90
01/19     Card Purchase
                                                                                                                             4.23
01/19     Card Purchase With Pin 01/17 H-E-B #465 Austin TX Card 4803
                               01/17 Short Stop #3 Austin TX Card 4803                                                       7.57
01/19     Card Purchase
                               01/19 Tst* Alta S Cafe Austin TX Card 4803                                                    3.25
01/19      Card Purchase
                               01/19 Tst* Alta S Cafe Austin TX Card 4803                                                     5.41
01/19      Card Purchase
                               01/18 Taco Bell #030074 Austin TX Card 4803                                                    7.96
01/19      Card Purchase
                                                                                                                             32.91
01/19      Card Purchase With Pin 01/19 Specs #60 5775 Airport Austin TX Card 4803
                                                                                                                            108.11
 01/19     Card Purchase With Pin 01/19 H-E-B #425 Austin TX Card 4803
           Card Purchase With Pin 01/19 H-E-B #425 Austin TX Card 4803
                                                                                                                              0.85
 01/19
                                                                                                                     $2,368.71
 Total ATM & Debit Card Withdrawals

ELECTRONIC WITHDRAWALS
                                                                                                                           AMOUNT
 DATE      DESCRIPTION
                                              Web ID: 1222645277                                                           $110.74
 12/31     Cm 800-543-5788 Preauthpmt
           Genesisfs Card 8669469545 000001273511678 Web ID: 4522190781                                                     120.55
 01/19
                                                                                                                           $231.29
 Total Electronic Withdrawals
                                                                                                                 during any
A Monthly Service Fee was not charged to your Chase Checking account. Here are ways you can avoid this fee
statement period.
     Have electronic deposits made Into this account totaling $500.00 or more, such as payments from
                                                                                                               payroll
     providers or government benefit providers, by using (I) the ACH network, (ii) the Real Time Payment         network,
     or (iii) third party services that  facilitate payments to your debit card using the Visa  or Mastercard  network.
     (Your total electronic deposits this period were $2,608.65. Note: some deposits may be listed on your previous
     statement)

    QR have 5 or more purchases using your Chase Debit Card post to your account during your
                                                                                             statement
       period. Withdrawals from AIMs or cash advance transactions do not qualify.


                                                                                                             Page 3 of 4
                           Case 1:21-cv-00554-LY Document 1-1 Filed 06/21/21 Page 4 of 26

      CHASECI                                                                                         December 16, 2020 through January 19, 2021
                                                                                                      Account Number:         000000819149675




IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at
                                                                                                                        1-866-564-2262 or write us at the
address on the front of this statement     (non-personal   accounts contact Customer Service)    immediately   if you think  your statement or receipt is
incorrect or if you need more information about a transfer listed on the statement or receipt.
                                                                                                                                which the problem or error
For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on
appeared. Be prepared to give us       the  following information:
                 Your name and account number
                 The dollar amount of the suspected error                                                                            information.
                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more
We will investigate your complaint and will correct any error promptly. If we take more than 10 will  business days (or 20 business days for new
                                                                                                           have   use  of the money   during the time it takes
accounts) to do this, we will credit your account for the amount you think is in error so that you
us to complete our investigation.
 IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank
                                                                                                                           immediately if your statement is
 incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this         statement. If any such error appears,
you must notify the bank in writing no later than 30 days after the statement was made available to you. Forproducts   more complete details, see the
                                                                                                                               and services are offered by
 Account Rules and Regulations or other applicable account agreement that governs your account. Deposit
JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                    1I'      JPMorgan Chase Bank, N.A. Member FDIC
                                                                                                    eat
                                                                                                    LENDER




                                                                                                                                          Page 4   of   4
                         Case 1:21-cv-00554-LY Document 1-1 Filed 06/21/21 Page 5 of 26

            CHASE 0                                                                    January 20, 2021 through February 16, 2021
           JPMorgan Chase Bank, NA.
                                                                                       Account Number:     000000819149675
           P0 Box 182051
           Columbus, OH 43218 -2051

                                                                                    CUSTOMER SERVICE INFORMATION
                                                                                    Web site:                             Chase.com
                                                                                    Service Center:                1-800-935-9935
        00270950 DRE 201 219 04821 NNNNNNNNNNN      1   000000000   11   0000       Deaf and Hard of Hearing:      1 -800-242-7383


        JAMAAL D LILLY                                                              Para Espanol:                  1-877-312-4273
        21 WALLER ST APT 306                                                        International Calls:           1-713-262-1679
        AUSTIN TX 78702




                                                 Chase Checking
I
    CHECKING SUMMARY
                                                                                   AMOUNT
    Beginning Balance                                                              $895.89
    Deposits and Additions                                                        1,788.65
    ATM & Debit Card Withdrawals                                                 -1,365.72
    Ending Balance                                                               $1,318.82



    DEPOSITS AND ADDITIONS
    DATE          DESCRIPTION                                                                                                        AMOUNT
    01/22         Champion Ns Pay Payroll            PPD ID: 9769779001                                                              $169.01
    01/27         Card Purchase Return 01/26 Paypal *Ebay US 402-935-7733 CA Card 4803                                                   3.19
    02/03         SSA Treas 310 Xxsoc Sec             PPD ID: 9031736039                                                             1,159.00
    02/05         Champion Ns Pay Payroll            PPD ID: 9769779001                                                               169.01
    02/08         Card Purchase Return 02/07 Paypal *Weisidateke E 402-935-7733 CA Card 4803                                           64.94
    02/08         Card Purchase Return 02/06 Paypal *Ebay US 402-935-7733 CA Card 4803                                                 54.49
    02/12         ChamDion Ns Pay Payroll            PPD ID: 9769779001                                                               169.01
    Total Deposits and Additions                                                                                                $1,788.65


    ATM & DEBIT CARD WITHDRAWALS
    DATE      DESCRIPTION                                                                                                             AMOUNT
    01/21     Card   Purchase           01/20 Tst* Alta S Cafe Austin TX Card 4803                                                      $3.25
    01/21     Card   Purchase           01/20 Craft Pride Austin TX Card 4803                                                           17.59
    01/21     Card   Purchase   With   Pin 01/20 7-Eleven Austin TX Card 4803                                                            2.15
    01/21     Card   Purchase   With   Pin 01/21 Shell Service Station Austin TX Card 4803                                              31.29
    01/21     Card   Purchase   With   Pin 01/21 Shell Service Station Austin TX Card 4803                                               2.48
    01/22     Card   Purchase           01/21 Mcdonald's F10919 Austin TX Card 4803                                                     12.64
    01/22     Card   Purchase   With   Pin 01/22 H-E-B #465 Austin TX Card 4803                                                          6.00
    01/22     Card   Purchase   With   Pin 01/22 H-E-B #465 Austin TX Card 4803                                                         68.23
    01/25     Card   Purchase           01/23 Fwb South Congress Austin TX Card 4803                                                     9.26
    01/25     Card   Purchase           01/23 Whataburger 992 Austin TX Card 4803                                                        7.95
    01/25     Card   Purchase           01/24 Whataburger 992 Austin TX Card 4803                                                        9.84
    01/25     Card   Purchase   With   Pin 01/25 H-E-B #091 Austin TX Card 4803                                                          3.18
    01/26     Card   Purchase           01/25 Tst* Alta S Cafe Austin TX Card 4803                                                       3.25




                                                                                                                   Page   1   of 4
                   Case 1:21-cv-00554-LY Document 1-1 Filed 06/21/21 Page 6 of 26

        C HASE          '                                                 January20, 2021 through February 16, 2021
                                                                          Account Number:    000000819149675



ATM & DEBIT CARD WITHDRAWALSI_(continued)
DATE     DESCRIPTION                                                                                                    AMOUNT
01/26    Card Purchase       01/25 Tst* Alta S Cafe Austin TX Card 4803                                                   3.25
01/26    Card Purchase       01/25 Taco Bell #030074 Austin TX Card 4803                                                  6.56
01/26    Card Purchase       01/26 Notflix.Com Netflix.Com CA Card 4803                                                  15.14
01/26    Card Purchase With Pin 01/26 Wal-Mart #1 253 Austin TX Card 4803                                                49.15
01/27    Card Purchase       01/26 Paypal *Ebay US 402-935-7733 CA Card 4803                                             54.49
01/27    Card Purchase       01/26 Soco Homebrew Austin TX Card 4803                                                     43.46
01/27    Card Purchase       01/26 Soco Homebrew Austin TX Card 4803                                                      7.57
01/27    Card Purchase       01/26 Jack IN The Box 0840 Austin TX Card 4803                                               9.82
01/27    Card Purchase       01/26 Fry's Electronics #22 Austin TX Card 4803                                              6.55
01/27    Card Purchase       01/26 Applebees 800198080013 Austin TX Card 4803                                            41.87
01/27    Card Purchase With Pin 01/27 Wal-Mart Super Center Austin TX Card 4803                                           9.00
01/27    Card Purchase With Pin 01/27 7-Eleven Austin TX Card 4803                                                        2.15
01/29    Card Purchase With Pin 01/29 Shell Service Station Austin TX Card 4803                                           7.16
01/29    Card Purchase With Pin 01/29 H-E-B #091 Austin TX Card 4803                                                     67.15
02/01    Card Purchase       01/28 Whataburger 346 Q26 Austin TX Card 4803                                                8.32
02/01    Card Purchase       01/29 Taco Cabana 20129 Austin TX Card 4803                                                 12.20
02/01    Card Purchase       01/30 Whataburger 992 Austin TX Card 4803                                                    8.32
02/01    Card Purchase       01/31 Whataburger 992 Austin TX Card 4803                                                    7.95
02/01    Card Purchase With Pin 01/31 Fry's Electronics # Austin TX Card 4803                                            16.22
02/01    Card Purchase       01/31 Raising Cane's #242 Austin TX Card 4803                                               12.90
02/01    Card Purchase With Pin 02/01 H-E-B #425 Austin TX Card 4803                                                    112.42
02/02    Card Purchase       02/01 Wendy's 123 Austin TX Card 4803                                                        3.98
02/03    Card Purchase       02/02 Geico *Auto Macon DC Card 4803                                                       129.09
02/04    Card Purchase       02/03 Taco Bell #030074 Austin TX Card 4803                                                  6.56
02/04    Card Purchase With Pin 02/04 Shell Service Station Austin TX Card 4803                                          27.19
02/04    Card Purchase With Pin 02/04 H-E-B #425 Austin TX Card 4803                                                     36.11
02/04    ATM Withdrawal       02/04 2119 E 7th St Austin TX Card 4803                                                    20.00
02/05    Card Purchase       02/04 Sq *Emancipet Inc. - CA Austin TX Card 4803                                           21.00
02/05    Card Purchase With Pin 02/05 H-E-B #465 Austin TX Card 4803                                                     93.35
02/08    Recurring Card Purchase 02/06 Walmart Family Mobile 877-440-9758 FL Card 4803                                   42.35
02/08    Card Purchase       02/05 Shell Oil 57545291908 Austin TX Card 4803                                              7.16
02/08    Card Purchase       02/06 Whataburger 992 Austin TX Card 4803                                                    9.95
02/08    Card Purchase       02/07 Whataburger 992 Austin TX Card 4803                                                    9.46
02/09    Card Purchase With Pin 02/09 H-E-B #465 Austin TX Card 4803                                                     19.02
02/09    Card Purchase With Pin 02/09 H-E-B #465 Austin TX Card 4803                                                      8.64
02/10    Card Purchase       02/09 Short Stop #3 Austin TX Card 4803                                                      9.73
02/11    Card Purchase With Pin 02/11 H-E-B #465 Austin TX Card 4803                                                     96.65
02/12    Card Purchase       02/11 TX Dps Priv Sec Ind Egov.Com TX Card 4803                                             37.00
02/16    Card Purchase       02/13 Whataburger 992 Austin TX Card 4803                                                    9.57
02/16    Card Purchase       02/13 Shell Oil 57545291908 Austin TX Card 4803                                              2.80
02/16    Card Purchase       02/14 Paypal *Cellphonepa E 402-935-7733 CA Card 4803                                       58.44
02/16    Card Purchase       02/14 Whataburger 992 Austin TX Card 4803                                                    9.19
02/16    Card Purchase With Pin 02/15 Shell Service Station Austin TX Card 4803                                          15.79
02/16    Card Purchase With Pin 02/16 Big Lots 801 E Willia Austin TX Card 4803                                          13.93
Total ATM & Debit Card Withdrawals                                                                              $1,365.72




                                                                                                      Page 2   at   4
                         Case 1:21-cv-00554-LY Document 1-1 Filed 06/21/21 Page 7 of 26

       C HA5i.                                                                                     January20, 2021 through February 16,2021
                                                                                                   Account Number:       000000819149675



A Monthly Service Fee was not charged to your Chase Checking account. Here are ways you can avoid this fee during any
statement period.
     Have electronic deposits made into this account totaling $500.00 or more, such as payments from payroll
     providers or government benefit providers, by using (i) the ACH network, (ii) the Real Time Payment network,
     or (iii) third party services that facilitate payments to your debit card using the Visa or Mastercard network.
     (Your total electronic deposits this period were $1,837.92. Note: some deposits may be listed on your previous
     statement)

     OR have 5 or more purchases using your Chase Debit Card post to your account during your statement
     period. Withdrawals from ATM5 or cash advance transactions do not qualify.




 IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
 address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
 incorrect or if you need more information about a transfer listed on the statement or receipt.
 For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
 appeared. Be prepared to give us the following information:
               Your name and account number
               The dollar amount of the suspected error
               A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
 We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
 accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
 us to complete our investigation.
 IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
 incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
 you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
 Account Rules and Regulations or other applicable account agreement that govems your account. Deposit products and services are offered by
 JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                i2I JPMorgan Chase Bank, N.A. Member FDIC
                                                                                                 LENDER




                                                                                                                                   Page 3   of   4
     Case 1:21-cv-00554-LY Document 1-1 Filed 06/21/21 Page 8 of 26

CHASE 0                                                   January 20, 2021 through February 16, 2021
                                                          Account Number:     000000819149675




                     This Page Intentionally Left Blank




                                                                                        Page 4   of   4
                     Case 1:21-cv-00554-LY Document 1-1 Filed 06/21/21 Page 9 of 26

     CHASE 0                                                                      February 17, 2021 through March 15, 2021
     JPMorgan Chase Bank, N.A.                                                   Account Number:     000000819149675
     P0 Box 182051
     Columbus, OH 43218 -2051
                                                                              CUSTOMER SERVICE INFORMATION
                                                                              Web site:                          Chase.com
                                                                              Service Center:                1-800-935-9935
    00273427 DRE 201 219 07521 NNNNNNNNNNN    1   00000000011 0000            Deaf and Hard of Hearing:      1-800-242-7383
                                                                              Para Espanol:                  1-877-312-4273
    JAMAAL D LILLY
                                                                              International Calls:           1-713-262-1679
    21 WALLER ST APT 306
    AUSTIN TX 78702




We updated the way we post certain transactions to your account

Knowing the order in which we apply deposits and withdrawals can help you better manage your account and help you avoid
possible fees and overdrafts.

What's staying the same:
We will continue to add deposits to your account first before subtracting withdrawals. Any fees are assessed last.

What's changing:
During our nightly processing, we now subtract the following withdrawals from your account based on the date and time of
when the transaction was authorized or shows as pending, instead of subtracting from highest to lowest dollar order:
        Automatic payments from your account, also can be referred to as ACH payments
         Checks drawn on your account, and
         Recurring debit card transactions (e.g. movie subscriptions or gym memberships)

This is how we already subtract everyday debit card transactions (e.g. groceries, gasoline or dining out), online banking
transactions and ATM withdrawals.

For more information, please see the Posting Order section in the Deposit Account Agreement at chase.com/disclosures.
For information about overdrafts and our overdraft services, please visit chase.com/overdraft.

If you have questions, please call us at the number on your statement. We accept operator relay calls.



Our courtesy practice related to refunds
We may have provided you with a discretionary fee refund at your request or on our own in the past. Please keep in mind
that while we did this as a courtesy, we are not required to process similar requests in the future.

                                             Chase Checking
  CHECKING SUMMARY
                                                                              AMOUNT

 Beginning Balance                                                          $1,318.82
 Deposits and Additions                                                      3,234.32
 ATM & Debit Card Withdrawals                                               -2,491.10
 Ending Balance                                                             $2,062.04




                                                                                                              Page   1   of 4
                   Case 1:21-cv-00554-LY Document 1-1 Filed 06/21/21 Page 10 of 26

        CHASE                                                              Februaiy 17, 2021 through March 15, 2021
                                                                          Account Number:     000000819149675



DEPOSITS AND ADDITIONS
DATE       DESCRIPTION                                                                                                AMOUNT
02/19      Champion Ns Pay Payroll            PPD ID: 9769779001                                                      $169.01
02/23      Irs Treas3lO   TaxRef          PPDID: 9111036170                                                           1,036.00
02/26      Champion Ns Pay Payroll            PPD ID: 9769779001                                                        199.27
03/03      Card Purchase Return 03/02 Paypal *pal.ts Geek 402-935-7733 PA Card 4803                                     277.60
03/03      SSA Treas 310 Xxsoc Sec             PPD ID: 9031736039                                                     1,159.00
03/05      Champion Ns Pay Payroll            PPD ID: 9769779001                                                        169.01
03/12      Chamoion Ns Pay Payroll            PPD ID: 9769779001                                                        224.43
Total Deposits and Additions                                                                                     $3,234.32


ATM & DEBIT CARD WITHDRAWALS
DATE     DESCRIPTION                                                                                                   AMOUNT
02/17    Card Purchase With Pin 02/17 The Home Depot #6542 Austin TX Card 4803                                          $2.25
02/17    Card Purchase With Pin 02/17 Shell Service Station Austin TX Card 4803                                         17.07
02/17    Card Purchase With Pin 02/17 Shell Service Station Austin TX Card 4803                                          7.55
02/17    Card Purchase With Pin 02/17 Speedy Stop 219 Austin TX Card 4803                                                3.66
02/18    Card Purchase With Pin 02/18 H-E-B #639 Austin TX Card 4803                                                    80.99
02/19    Card Purchase       02/19 Spectrum 855-707-7328 TX Card 4803                                                   60.30
02/22    Card Purchase       02/19 Shell Oil 57545291908 Austin TX Card 4803                                              9.71
02/22    Card Purchase With Pin 02/20 7-Eleven Austin TX Card 4803                                                       8.53
02/22    Card Purchase       02/20 Shell Oil 57545291908 Austin TX Card 4803                                             2.80
02/22    Card Purchase With Pin 02/21 Randalls #2481 Austin TX Card 4803                                                12.87
02/22    Card Purchase W/Cash 02/22 H-E-B #425 Austin TX Card 4803                                                     139.84
         Purchase $129.84 Cash Back $10.00
02/23    Card Purchase       02/22 Shell Oil 57545291908 Austin TX Card 4803                                             2.80
02/24    Card Purchase       02/23 Mcdonalds Fl 0919 Austin TX Card 4803                                                 7.13
02/25    Recurring Card Purchase 02/25 Netflix.Com Netflix.Com CA Card 4803                                             15.14
02/25    Card Purchase With Pin 02/25 H-E-B #465 Austin TX Card 4803                                                    26.75
02/26    Card Purchase       02/25 Short Stop #1 Austin TX Card 4803                                                     7.57
02/26    Card Purchase       02/26 Paypal *Parts Geek 402-935-7733 PA Card 4803                                        277.60
02/26    Card Purchase       02/26 Paypal *Rockautollc 402-935-7733 Wi Card 4803                                       170.38
03/01    Card Purchase       02/27 Paypal *Rockautollc 402-935-7733 WI Card 4803                                        22.53
03/01    Card Purchase       02/26 Shell Oil 57545291908 Austin TX Card 4803                                             2.80
03/01    Card Purchase       02/27 Whataburger 992 Austin TX Card 4803                                                   9.19
03/01    Card Purchase       02/27 Shell Oil 57545291908 Austin TX Card 4803                                             2.80
03/01    Card Purchase       02/28 Whataburger 992 Austin TX Card 4803                                                   9.19
03/01    Card Purchase With Pin 02/28 H-E-B #465 Austin TX Card 4803                                                    71.50
03/02    Card Purchase       03/01 Raising Cane's #242 Austin TX Card 4803                                              13.52
03/02    Card Purchase With Pin 03/02 H-E-B #465 Austin TX Card 4803                                                     3.15
03/03    Card Purchase       03/02 The Smile Center Austin TX Card 4803                                                375.00
03/03    Card Purchase       03/02 Short Stop #1 Austin TX Card 4803                                                     7.57
03/03    Card Purchase With Pin 03/03 The Home Depot #6542 Austin TX Card 4803                                           5.60
03/04    Card Purchase       03/03 Geico *Auto Macon DC Card 4803                                                      129.11
03/04    Card Purchase       03/03 Fwb South Congress Austin TX Card 4803                                               12.50
03/04    Card Purchase       03/03 Shell Oil 57545291908 Austin TX Card 4803                                             8.16
03/04    Card Purchase With Pin 03/04 Shell Service Station Austin TX Card 4803                                         36.87
03/04    Card Purchase With Pin 03/04 Wal-Mart Super Center Austin (N) TX Card 4803                                     49.01
03/04    Card Purchase With Pin 03/04 Burlington Stores 255 Austin TX Card 4803                                         41.10
03/05    Card Purchase       03/05 Paypal *Ebay US 402-935-7733 CA Card 4803                                            13.63
03/05    Card Purchase       03/05 Paypal *yauiee Ebay Y 402-935-7733 CA Card 4803                                      10.81
03/05    Card Purchase       03/04 Shell Oil 57544792401 Austin TX Card 4803                                             2.39
                                                                                                      Page 2   of 4
                    Case 1:21-cv-00554-LY Document 1-1 Filed 06/21/21 Page 11 of 26

         CHAS           d
                                                                                 February 17, 2021 through March 15, 2021
                                                                                Account Number:        000000819149675



ATM & DEBIT CARD WITHDRAWALS                                __
                                                              (continuea9


 DATE     DESCRIPTION                                                                                                           AMOUNT
 03/05   Card Purchase       03/04 Sq *Emancipet Inc. CA Austin TX Card 4803                                                     21.00
 03/05   Card Purchase With Pin 03/05 Autozone 1390 2735 E Austin TX Card 4803                                                   14.02
 03/05   Card Purchase W/Cash 03/05 H-E-B #465 Austin TX Card 4803                                                              103.99
         Purchase $83.99 Cash Back $20.00
03/08    Recurring Card Purchase 03/06 Walmart Family Mobile 877-440-9758 FL Card 4803                                           42.35
03/08    Card Purchase       03/05 Paypal *Ebay US 402-935-7733 CA Card 4803                                                      9.47
03/08    Card Purchase       03/05 Raising Cane's #242 Austin TX Card 4803                                                        9.42
03/08    Card Purchase       03/05 Shell Oil 57545291908 Austin TX Card 4803                                                      2.80
03/08    Card Purchase       03/06 Whataburger 992 Austin TX Card 4803                                                            8.81
03/08    Card Purchase       03/06 Shell Oil 57545291908 Austin TX Card 4803                                                      2.80
03/08    Card Purchase       03/07 Whataburger 992 Austin TX Card 4803                                                            9.19
03/09    Card Purchase       03/08 Taco Cabana 20351 Austin TX Card 4803                                                         10.26
03/09    Card Purchase       03/09 Paypal *parts Geek 402-935-7733 PA Card 4803                                                 275.89
03/09    Card Purchase       03/08 Shell Oil 57545291908 Austin TX Card 4803                                                      3.24
03/09    Card Purchase With Pin 03/09 H-E-B #465 Austin TX Card 4803                                                             85.21
03/11    Card Purchase With Pin 03/11 Burlington Stores 255 Austin TX Card 4803                                                  32.45
03/11    Card Purchase With Pin 03/11 Wal-Mart Super Center Austin TX Card 4803                                                  23.26
03/11    Card Purchase With Pin 03/11 H-E-B #425 Austin TX Card 4803                                                             26.73
03/15    Card Purchase       03/12 Raising Cane's #242 Austin TX Card 4803                                                       13.52
03/15    Card Purchase       03/12 Shell Oil 57545291908 Austin TX Card 4803                                                      2.80
03/15    Card Purchase       03/13 Whataburger 992 Austin TX Card 4803                                                            9.08
03/15    Card Purchase       03/13 Shell Oil 57545291908 Austin TX Card 4803                                                      2.80
03/15    Card Purchase       03/14 Whataburger 992 Austin TX Card 4803                                                            9.19
03/15    Card Purchase       03/14 Taco Cabana 20129 Austin TX Card 4803                                                         16.22
03/15    Card Purchase With Pin 03/15 H-E-B #425 Austin TX Card 4803                                                             73.26
03/15    Card Purchase With Pin 03/15 H-E-B #465 Austin TX Card 4803                                                              3.97
Total ATM & Debit Card Withdrawals                                                                                          $2,491.10

A Monthly Service Fee was not charged to your Chase Checking account. Here are ways you can avoid this fee during any
statement period.
     Have electronic deposits made into this account totaling $500.00 or more, such as payments from payroll
     providers or government benefit providers, by using (i) the ACH network, (ii) the Real Time Payment network,
    or (Ill) third party services that facilitate payments to your debit card using the Visa or Mastercard network.
    (Your total electronic deposits this period were $3,125.73. Note: some deposits may be   listed   on your previous
    statement)

    QR have 5 or more purchases using your Chase Debit Card post to your account during your statement
    period. Withdrawals from ATMs or cash advance transactions do not qualify.




                                                                                                              Page 3   of   4
                        Case 1:21-cv-00554-LY Document 1-1 Filed 06/21/21 Page 12 of 26

      CHASE 0                                                                                     February 17, 2021 through March 15, 2021
                                                                                                 Account Number:       000000819149675




IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or wnte us at the
address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
incorrect or if you need more information about a transfer listed on the statement or receipt.
For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
appeared. Be prepared to give us the following information:
                Your name and account number
                The dollar amount of the suspected error
                A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money dunng the time it takes
us to complete our investigation.
IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
JPMorgan Chase Bank, N.A. Member FDIG

                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                  Page 4   of   4
                         Case 1:21-cv-00554-LY Document 1-1 Filed 06/21/21 Page 13 of 26

           CHASE 0                                                                  March 16, 2021 through April 15, 2021
           JPMorgan Chase Bank, N.A.
                                                                                 Account Number:     000000819149675
           P0 Box 182051
           Columbus, OH 43218-2051

                                                                               CUSTOMER SERVICE INFORMATION
                                                                              Web site:                              Chase.com
                                                                              Service Center:                1-800-935-9935
       00277577 DRE 201 219 10621 NNNNNNNNNNN   1   000000000   11   0000     Deaf and Hard of Hearing:      1 -800-242-7383


       JAMAAL D LILLY                                                         Para Espanol:                  1-877-312-4273
       21 WALLER ST APT 306                                                   International Calls:           1-713-262-1679
       AUSTIN TX 78702




                                            Chase Checking
I
    CHECKING SUMMARY
                                                                              AMOUNT
    Beginning Balance                                                       $2,062.04
    Deposits and Additions                                                   3,433.14
    ATM & Debit Card Withdrawals                                            -2,878.05
    Ending Balance                                                          $2,617.13



DEPOSITS AND ADDITIONS
    DATE          DESCRIPTION                                                                                                   AMOUNT
03/17             Irs Treas 310     Taxeip3       PPD ID: 9111736072                                                       $1,400.00
03/18             Allied Universal Payroll       PPD ID: 2271562945                                                              169.01
03/25             Allied Universal Payroll       PPD ID: 2271562945                                                              158.92
03/31             Allied Universal Payroll       PPD ID: 2271562945                                                               11.31
04/01             Card Purchase Return 03/31 Ebay O*160679900951 San Jose CA Card 4803                                            27.87
04/01             Allied Universal Payroll       PPD ID: 2271562945                                                              169.01
04/02             SSA Treas 310 Xxsoc Sec           PPD ID: 9031736039                                                          1,159.00
04/08             Allied Universal Payroll       PPD ID: 2271562945                                                              169.01
04/15             Allied Universal Payroll       PPD ID: 2271562945                                                              169.01
Total Deposits and Additions                                                                                               $3,433.14


ATM & DEBIT CARD WITHDRAWALS
    DATE       DESCRIPTION                                                                                                       AMOUNT
    03/16      Card Purchase       03/15 Paypal *Urns.m 402-935-7733 CA Card 4803                                               $197.77
    03/16      Card Purchase W/Cash 03/16 H-E-B #465 Austin TX Card 4803                                                          16.85
               Purchase $6.85 Cash Back $10.00
    03/17      Card Purchase With Pin 03/17 Speedy Stop 219 Austin TX Card 4803                                                    3.77
    03/17      Card Purchase With Pin 03/17 H-E-B #465 Austin TX Card 4803                                                         2.10
    03/18      Card Purchase With Pin 03/18 Wal-Mart Super Center Austin TX Card 4803                                             32.80
    03/18      Card Purchase With Pin 03/18 Wm Superc Wal-Mart Sup Austin TX Card 4803                                            21.53
    03/19      Card Purchase       03/18 Taco Bell #030140 Austin TX Card 4803                                                     6.56
    03/19      Card Purchase With Pin 03/19 Shell Service Station Austin TX Card 4803                                             38.44
    03/19      Card Purchase With Pin 03/19 H-E-B #465 Austin TX Card 4803                                                        20.91
    03/22      Card Purchase       03/19 China Express Austin TX Card 4803                                                        15.35
    03/22      Card Purchase       03/19 Shell Oil 57545291908 Austin TX Card 4803                                                  2.80



                                                                                                              Page   1   of 4
                      Case 1:21-cv-00554-LY Document 1-1 Filed 06/21/21 Page 14 of 26

       CHASE A                                                             March 16, 2021 through April 15, 2021
                                                                        Account Number:     000000819149675



                                                        (c0ntit
ATM & DEBIT CARD WITHDRAWALSI
DATE    DESCRIPTION                                                                                                     AMOUNT

03122   Card Purchase       03/20 Whataburger 992 Austin TX Card 4803                                                     9.19
03122   Card Purchase       03/20 Shell Oil 57545291908 Austin TX Card 4803                                               9.02
03/22   Card Purchase       03/21 Whataburger 992 Austin TX Card 4803                                                     7.50
03/22   Card Purchase       03/21 Shell Oil 57545291908 Austin TX Card 4803                                               6.91
03122   Card Purchase With Pin 03/22 H-E-B #465 Austin TX Card 4803                                                       4.55
03/22   Card Purchase With Pin 03/22 H-E-B #465 Austin TX Card 4803                                                      15.27
03/22   Card Purchase With Pin 03/22 H-E-B #465 Austin TX Card 4803                                                      65.57
03123   Card Purchase       03/22 Google*Donations Nfg Internet CA Card 4803                                             10.00
03/24   Card  Purchase      03/24 Paypal *Lyft Temp Aut 402-935-7733 CA Card 4803                                        12.93
03/24   Card Purchase       03/24 Paypal *Lyft Temp Aut 402-935-7733 CA Card 4803                                        13.84
03/25   Card Purchase       03/23 Scotty S Driveshaft & M Austin TX Card 4803                                           110.00
03/25   Card Purchase With Pin 03/25 7-Eleven Austin TX Card 4803                                                         2.59
03/25   Recurring Card Purchase 03/25 Netflix.Com Netflix.Com CA Card 4803                                               15.14
03/25   Card Purchase With Pin 03/25 Wal-Mart Super Center Austin TX Card 4803                                           45.15
03/26   Card Purchase       03/25 Whataburger 346 Q26 Austin TX Card 4803                                                 9.19
03/26   Card Purchase       03/26 Spectrum 855-707-7328 TX Card 4803                                                     60.30
03/26   Card Purchase       03/26 Tst* Jamba Juice - 1164 Austin TX Card 4803                                             7.57
03/26   Card Purchase       03/26 Ebay 0*160679900951 San Jose CA Card 4803                                              27.87
03/26   Card Purchase       03/26 Ebay O*100679999233 San Jose CA Card 4803                                              46.49
03/29   Card Purchase       03/22 Brident Dental 569 Gen Austin TX Card 4803                                            150.00
03/29   Card Purchase       03/26 Austin S Finest Alignme Austin TX Card 4803                                            71.70
03/29   Card Purchase       03/26 Speedy Stop Food Stores Austin TX Card 4803                                            11.00
03/29   Card Purchase       03/26 LogmeintLastpass Logmein. Corn MA Card 4803                                            28.79
03/29   Card Purchase       03/26 Shell Oil 57545291908 Austin TX Card 4803                                              14.16
03/29   Card Purchase       03/27 Whataburger 992 Austin TX Card 4803                                                     9.19
03/29   Card Purchase       03/28 Paypal *RockalJtollc 402-935-7733 WI Card 4803                                         53.76
03/29   Card Purchase       03/28 Paypal *Ebay US 402-935-7733 CA Card 4803                                              41.14
03/29   Card Purchase        03/28 Whataburger 992 Austin TX Card 4803                                                    9.19
03/29   Card Purchase        03/28 Shell Oil 57544792401 Austin TX Card 4803                                              3.00
03/29   Card Purchase W/Cash 03/29 H-E-B #425 Austin TX Card 4803                                                       131.19
        Purchase $116.19 Cash Back $15.00
03/30   Card Purchase        03/29 Bamboo Garden Chinese R Austin TX Card 4803                                           14.27
03/30   Card Purchase        03/30 Paypal *Ebay US 402-935-7733 CA Card 4803                                             11.85
03/30   Card Purchase        03/30 Paypal *Ebay US 402-935-7733 CA Card 4803                                             10.81
03/30   Card Purchase        03/30 Paypal *Ebay US 402-935-7733 CA Card 4803                                              2.11
03/30   Card Purchase        03/30 Paypal *lpalismonst E 402-935-7733 CA Card 4803                                       14.06
03/30   Card Purchase        03/30 Paypal *Beilidadian E 402-935-7733 CA Card 4803                                        9.73
03/30   Card  Purchase       03/29 Taco Bell #030074 Austin TX Card 4803                                                  6.56
03/31   Card Purchase        03/30 Mcdonald's F23614 Austin TX Card 4803                                                  7.24
03/31   Card Purchase        03/30 1234 Lkg Ss Austin Austin TX Card 4803                                                50.10
03/31   Card Purchase With Pin 03/31 Wm Superc Wal-Mart Sup Austin TX Card 4803                                          30.61
04/01   Card Purchase        03/31 Humana Compbenef its 855-216-6888 KY Card 4803                                         35.99
04/01   Card Purchase With Pin 04/01 7-Eleven Austin TX Card 4803                                                          2.15
04/01   Card Purchase With Pin 04/01 H-E-B #425 Austin TX Card 4803                                                       67.67
04/02   Card Purchase        03/31 Crown And Anchor Austin TX Card 4803                                                   40.00
04/02   Card Purchase        04/01 Panda Express #1 319 Austin TX Card 4803                                               12.67
04/02   Card Purchase With Pin 04/02 Shell Service Station Austin TX Card 4803                                            38.49
04/02   Card Purchase With Pin 04/02 Shell Service Station Austin TX Card 4803                                             7.98
04/05   Card Purchase        04/03 Geico *Auto 800-841-3000 DC Card 4803                                                 124.59
04/05    Card Purchase       04/03 Paypal *parts Geek 402-935-7733 PA Card 4803                                           44.96
04/05   Card Purchase        04/03 Subway 42525 Austin TX Card 4803                                                       11.25

                                                                                                      Page 2   of   4
                   Case 1:21-cv-00554-LY Document 1-1 Filed 06/21/21 Page 15 of 26

       CHASErI                                                                  March 16, 2021 through April 15, 2021
                                                                            Account Number:      000000819149675



                                                           (continued)
ATM & DEBIT CARD WITHDRAWALSI
DATE    DESCRIPTION                                                                                                         AMOUNT

04/05   Card  Purchase        04/03 Whataburger 992 Austin TX Card 4803                                                       8.81
04/05   Card  Purchase        04104 Whataburger 992 Austin TX Card 4803                                                       9.19
04/05   Card  Purchase        04/04 Shell Oil 57545291908 Austin TX Card 4803                                                10.39
04/05   Card  Purchase        04/04 Bamboo Garden Austin TX Card 4803                                                        15.27
04/05   Card  Purchase With Pin 04/05 Shell Service Station Austin TX Card 4803                                               2.80
04/05   Card  Purchase W/Cash 04/05 H-E-B #485 Austin TX Card 4803                                                           50.59
         Purchase $40.59 Cash Back $10.00
04/06    Recurring Card Purchase 04/06 Walmart Family Mobile 877-440-9758 FL Card 4803                                       42.35
04/06    Card Purchase       04/05 Humana Compbenefits 855-216-6888 KY Card 4803                                             31.20
04/06    Card Purchase       04/05 Sq *Emancipet Inc. - Ea Austin TX Card 4803                                               21.00
04/07    Card Purchase       04/06 Mv Store, Inc 718-7287838 NY Card 4803                                                    75.95
04/07    Card Purchase       04/05 Scotty S Driveshaft & M Austin TX Card 4803                                               50.00
04/08    Card Purchase With Pin 04/07 Wal-Mart Super Center Austin TX Card 4803                                              25.07
04/08    Card Purchase With Pin 04/07 7-Eleven Austin TX Card 4803                                                            9.19
04/08    Recurring Card Purchase 04/08 Microsoft 425-6816830 WA Card 4803                                                    16.23
04/09    Card Purchase       04/09 Tst* Jamba Juice - 1164 Austin TX Card 4803                                                7.57
04/09    Card Purchase       04/08 Mcdonalds Fl 116 Austin TX Card 4803                                                       3.78
04/09    Card Purchase With Pin 04/09 Best Buy      00011536 Austin TX Card 4803                                             10.81
04/09    Card Purchase With Pin 04/09 H-E-B #465   Austin TX Card 4803                                                       10.10
04/09    Card Purchase With Pin 04/09 Shell Service Station Austin TX Card 4803                                               5.61
04/12    Card Purchase       04/08 Brident Dental 569 Gen Austin TX Card 4.803                                              375.00
04/12    Card Purchase       04/09 Bestbuycom8O644SSl 8211 888-Bestbuy MN Card 4803                                           5.40
04/12    Card Purchase        04/10 Tst* Jamba Juice - 1164 Austin TX Card 4803                                               7.57
04/12    Card Purchase        04/10 Whataburger 992 Austin TX Card 4803                                                       8.65
04/12    Card Purchase        04/11 Whataburger 992 Austin TX Card 4803                                                       7.44
04/12    Card Purchase With Pin 04/11 H-E-B #465 Austin TX Card 4803                                                          9.55
04/12    Card Purchase        04/11 Shell Oil 57545291908 Austin TX Card 4803                                                 8.16
04/12    Card Purchase With Pin 04/11 7-Eleven Austin TX Card 4803                                                            2.15
04/13    Card Purchase        04/12 Shell Oil 57545291908 Austin TX Card 4803                                                11.00
04/13    Card Purchase With Pin 04/13 City Star 31 N lh 35 Austin TX Card 4803                                                9.94
04/13    Card Purchase With Pin 04/13 Advance Auto PA Austin TX Card 4803                                                     7.57
04/13    Card Purchase With Pin 04/13 Wal-Mart #1 253 Austin TX Card 4803                                                     4.63
04/13    Card Purchase With Pin 04/13 H-E-B #465 Austin TX Card 4803                                                         48.92
04/14    Card Purchase        04/13 Taco Bell #030140 Austin TX Card 4803                                                     5.16
04/15    Card Purchase        04/14 Mcdonalds Fl 0919 Austin TX Card 4803                                                    10.21
04/15    Card Purchase        04/14 Shell Oil 57545291908 Austin TX Card 4803                                                 6.54
04/15    Card Purchase        04/14 Shell Oil 57544792401 Austin TX Card 4803                                                 3.00
04/15    Card Purchase With Pin 04/14 Shell Service Station Austin TX Card 4803                                              37.08
Total ATM & Debit Card Withdrawals                                                                                  $2,878.05

A Monthly Service Fee was not charged to your Chase Checking account. Here are ways you can avoid this tee during any
statement period.
     Have electronic deposits made into this account totaling $500.00 or more, such as payments from payroll
     providers or government benefit providers, by using (I) the ACH network, (ii) the Real Time Payment network,
     or (iii) third party services that facilitate payments to your debit card using the Visa or Mastercard network.
     (Your total electronic deposits this period were $3,629.70. Note: some deposits may be listed on your previous
     statement)

    OR have 5 or more purchases using your Chase Debit Card post to your account during your statement
    period. Withdrawals from ATMs or cash advance transactions do not qualify.




                                                                                                          Page 3   of   4
                        Case 1:21-cv-00554-LY Document 1-1 Filed 06/21/21 Page 16 of 26

      CHASE 0                                                                                        March 16, 2021 through April 15, 2021
                                                                                                 Account Number:        000000819149675




IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
incorrect or if you need more information about a transfer listed on the statement or receipt.
For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
appeared. Be prepared to give us the following information:
                Your name and account number
                The dollar amount of the suspected error
                A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
us to complete our investigation.
IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
Account Rules and Regulations or other applicable account agreement that govems your account. Deposit products and services are offered by
JPMorgan Chase Bank, N.A. Member FDIC

                                                                                               11'      JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                   Page 4   of   4
                       Case 1:21-cv-00554-LY Document 1-1 Filed 06/21/21 Page 17 of 26

           CHASE 0                                                                     April 16,2021 through May 17, 2021
         JPMorgan Chase Bank, NA.                                                   Account Number     000000819149675
         P0 Box 182051
         Columbus, OH 43218- 2051

                                                                                 CUSTOMER SERVICE INFORMATION
                                                                                 Web site:                        Chase.com
                                                                                 Service Center:               1400-935-9935
       00280508 DRE 201 219 13821 NNNNNNNNNNN   1   00000000011 0000             Deaf and Hard of Hearing:     1-800-242-7383
       JAMAAL D LILLY                                                            Para Espanol:                 1-877-312-4273
       21 WALLER ST APT 306                                                      international Calls:          1-713-262-1679
       AUSTIN TX 78702




We're increasing the Legal Processing Fee
On July 18, we're increasing the legal processing fee to be up to $100. This is the fee that we can charge to your account if
we need to manage a legal process related to you or your account that appears to have the force of law behind it, including
the processing of garnishments, tax levies, or other court or administrative orders.

If you have questions please call the number at the top of this statement. We accept operator relay calls.
We want to remind you about the overdraft service options that are available for your personal
checking account(s)
We've included information on the last page of this statement to remind you about our overdraft services and associated
fees. As a reminder, overdraft services are not available for Chase Secure CheckingSM or Chase First CheckingSM. Standard
Overdraft Practice and Chase Debit Card CoverageSM are not available for Chase High School CheckingSM.

If you have questions, please visit chase. corn/overdraft or call us at the number on your statement. We accept operator relay
calls.

                                            Chase Checking
I
    CHECKING SUMMARY
                                                                                 AMOUNT
    Beginning Balance                                                          $2,617.13
    Deposits and Additions                                                      1,666.03
    ATM & Debit Card Withdrawals                                               -1,736.54
    Ending Balance                                                             $2,546.62




    DATE        DESCRIPTION                                                                                                      AMOUNT

    04/22       Allied Universal Payroll               PPD ID: 2271562945                                                        $169.01
    05/03       SSA Treas 310 Xxsoc Sec                   PPD ID: 9031736039                                                     1,159.00
    05/06       Allied Universal Payroll               PPD ID: 2271562945                                                          169.01
    05/13       Allied Universal Payroll               PPD ID: 2271562945                                                          169.01

    Total Deposits and Additions                                                                                             $1,666.03




                                                                                                               Page   1 of   6
                    Case 1:21-cv-00554-LY Document 1-1 Filed 06/21/21 Page 18 of 26

         CHASErI                                                            April 16, 2021 through May 17, 2021
                                                                        Account Number:     000000819149675



ATM & DEBIT CARD WITHDRAWALS
DATE      DESCRIPTION                                                                                                 AMOUNT
04/19    Card Purchase        04/16 Tst* Jamba Juice 1164 Austin TX Card 4803                                          $7.57
04/19    Card Purchase        04/15 Shell Oil 57545291908 Austin TX Card 4803                                           8.16
04/19    Card Purchase        04/15 Shell Oil 57545291908 Austin TX Card 4803                                           3.24
04/19    Card Purchase        04/16 Shell Oil 57545291908 Austin TX Card 4803                                          11.63
04/19    Card Purchase        04/16 Shell Oil 57545291908 Austin TX Card 4803                                           9.77
04/19    ATM Withdrawal        04/17 2119 E 7th St Austin TX Card 4803                                                 40.00
04/19    Card Purchase With Pin 04/17 7-Eleven Austin TX Card 4803                                                      8.61
04/19    Card Purchase With Pin 04/17 7-Eleven Austin TX Card 4803                                                      3.84
04/19    Card Purchase        04/17 Raising Cane's #140 Austin TX Card 4803                                             9.00
04/19    Card Purchase With Pin 04/17 Speedy Stop 219 Austin TX Card 4803                                               4.36
04/19    Card Purchase        04/17 Speedy Stop Food Stores Austin TX Card 4803                                        11.00
04/19    Card Purchase W/Cash 04117 H-E-B #465 Austin TX Card 4803                                                     50.62
         Purchase $30.62 Cash Back $20.00
04/19    Card Purchase With Pin 04/17 H-E-B #465 Austin TX Card 4803                                                    4.32
04/19    Card Purchase        04/17 Dave & Busters 21 Pwc Austin TX Card 4803                                          26.00
04/19    Card Purchase With Pin 04/18 7-Eleven Austin TX Card 4803                                                      2.15
04/19    Card Purchase        04/18 Short Stop #3 Austin TX Card 4803                                                   7.89
04/19    Card Purchase        04/15 Shell Oil 57545291908 Austin TX Card 4803                                           6.54
04/19    Card Purchase With Pin 04/19 Wm Superc Wal-Mart Sup Austin TX Card 4803                                       40.80
04/20    Card Purchase        04/20 Spectrum 855-707-7328 TX Card 4803                                                 60.30
04/20    Card Purchase        04/19 Shell Oil 57545291908 Austin TX Card 4803                                           6.54
04/20    Card Purchase With Pin 04/20 H-E-B #465 Austin TX Card 4803                                                   18.57
04/21    Card Purchase        04/21 Tst* Jamba Juice - 1164 Austin TX Card 4803                                         7.57
04/2 1   Card Purchase        04/20 Applebees 800198080013 Austin TX Card 4803                                         39.59
04/21    Card Purchase        04/20 Shell Oil 57545291908 Austin TX Card 4803                                           6.54
04/21    Card Purchase With Pin 04/21 H-E-B #465 Austin TX Card 4803                                                   14.17
04/22    Card Purchase       04/211234 Lkq Ss Austin Austin TX Card 4803                                               74.91
04/22    Card Purchase       04/21 Jack IN The Box 0840 Austin TX Card 4803                                            11.12
04/22    Card Purchase       04/22 Paypal *Ebay US 402-935-7733 CA Card 4803                                           71.43
04/22    Card Purchase       04/22 Paypal *Ebay US 402-935-7733 CA Card 4803                                            3.24
04/22    Card Purchase With Pin 04/22 H-E-B #045 Austin TX Card 4803                                                   26.24
04/22    Card Purchase With Pin 04/22 7-Eleven Austin TX Card 4803                                                      2.15
04/23    Recurring Card Purchase 04/22 Microsoft*Store Msbill.lnfo WA Card 4803                                        10.65
04/23    Card Purchase With Pin 04/23 Shell Service Station Austin TX Card 4803                                         2.80
04/26    Card Purchase       04/23 Short Stop #3 Austin TX Card 4803                                                    8.32
04/26    Card Purchase With Pin 04/24 H-E-B #465 Austin TX Card 4803                                                   31.63
04/26    Card Purchase       04/24 Shell Oil 57545291908 Austin TX Card 4803                                            2.80
04/26    Card Purchase       04/25 Whataburger 992 Austin TX Card 4803                                                  9.19
04/26    Recurring Card Purchase 04/25 Netflix.Com Netflix.Com CA Card 4803                                            15.14
04/26    Card Purchase       04/25 Shell Oil 57545291908 Austin TX Card 4803                                            3.24
04/26    Card Purchase With Pin 04/26 Shell Service Station Austin TX Card 4803                                        37.95
04/26    Card Purchase With Pin 04/26 H-E-B #425 Austin TX Card 4803                                                   28.26
04/27    Card Purchase       04/26 Fwb South Congress Austin TX Card 4803                                              12.72
04/27    Card Purchase With Pin 04/27 7-Eleven Austin TX Card 4803                                                      2.15
04/27    Card Purchase With Pin 04/27 H-E-B #045 Austin TX Card 4803                                                   13.12
04/28    Card Purchase       04/27 Taco Bell #030140 Austin TX Card 4803                                                5.92
04/28    Card Purchase       04/27 Shell Oil 57545291908 Austin TX Card 4803                                            3.24
04/28    Card Purchase With Pin 04/28 7-Eleven Austin TX Card 4803                                                      2.15
04/29    Card Purchase With Pin 04/28 H-E-B #425 Austin TX Card 4803                                                   14.17
04/29    Card Purchase With Pin 04/29 7-Eleven Austin TX Card 4803                                                      9.19
04/30    Card Purchase       04/29 Bamboo Garden Austin TX Card 4803                                                   14.83

                                                                                                    Page 2   of   6
                  Case 1:21-cv-00554-LY Document 1-1 Filed 06/21/21 Page 19 of 26

       CHASEfl                                                              April 16, 2021 through May 17,2021
                                                                        Account Number:     000000819149675



ATM & DEBIT CARD WITHDRAWALSI _(continued)
DATE    DESCRIPTION                                                                                                    AMOUNT

04/30   Card Purchase        04/29 Shell Oil 57545291908 Austin TX Card 4803                                             8.41
04/30   Card Purchase With Pin 04/30 H-E-B #091 Austin TX Card 4803                                                     70.57
05/03   Card Purchase        04/30 Taco Bell #030074 Austin TX Card 4803                                                 5.16
05/03   Card Purchase        04/30 Shell Oil 57545291908 Austin TX Card 4803                                             2.91
05/03   Card Purchase        05/01 Shell Oil 57545291908 Austin TX Card 4803                                             2.91
05/03   Card Purchase        05/02 Whataburger 992 Austin TX Card 4803                                                   9.19
05/03   ATM Withdrawal        05/032119 E 7th St Austin TX Card 4803                                                    40.00
05/03   Card Purchase With Pin 05/03 H-E-B #465 Austin TX Card 4803                                                     33.47
05/04   Card Purchase        05/03 Raising Cane's #242 Austin TX Card 4803                                               9.42
05/05   Card Purchase        05/04 Geico *Auto 800-841-3000 DC Card 4803                                               122.65
05/05   Card Purchase        05/05 Tst* Jamba Juice - 1164 Austin TX Card 4803                                           7.57
05/05   Card Purchase With Pin 05/05 H-E-B #465 Austin TX Card 4803                                                     20.73
05/06   Recurring Card Purchase 05/06 Walmart Family Mobile 877-440-9758 FL Card 4803                                   42.39
05/06   Card Purchase        05/05 Hum Compben E Mer 866-5370232 GA Card 4803                                           35.99
05/06   Card Purchase        05/05 Shell Oil 57545291908 Austin TX Card 4803                                             7.76
05/06   Card Purchase        05/06 Subway 12282 Austin TX Card 4803                                                     10.91
05/06   Card Purchase With Pin 05/06 Specs #60 5775 Airport Austin TX Card 4803                                         13.25
05/06   Card Purchase With Pin 05/06 Chevron/C Mart #9 Austin TX Card 4803                                               7.43
05/07   Card Purchase        05/07 Mister Tramps - Austin Austin TX Card 4803                                            8.61
05/07   Card Purchase        05/07 Mister Tramps - Austin Austin TX Card 4803                                           11.37
05/07   Card Purchase        05/07 Mister Tramps - Austin Austin TX Card 4803                                            8.66
05/07   Card Purchase        05/07 Mister Tramps - Austin Austin TX Card 4803                                           11.61
05/07   Card Purchase With Pin 05/07 Walgreens Store 1920 E Austin TX Card 4803                                         10.08
05/07   Card Purchase With Pin 05/07 H-E-B #465 Austin TX Card 4803                                                     34.90
05/10   Card Purchase        05/07 Popeyes 11676 / 308 Austin TX Card 4803                                              10.06
05/10   Card Purchase        05/07 Shell Oil 57545291908 Austin TX Card 4803                                             3.02
05/10   Recurring Card Purchase 05/08 Microsoft 425-6816830 WA Card 4803                                                16.23
05/10   Card Purchase        05/08 KIc G135503 Austin TX Card 4803                                                       9.73
05/10   Card Purchase With Pin 05108 Shell Service Station Austin TX Card 4803                                          39.29
05/10   Card Purchase        05/08 Shell Oil 57545291908 Austin TX Card 4803                                             3.02
05/10   Card Purchase        05/09 Mcdonald's F4941 Austin TX Card 4803                                                  5.94
05/10   Card Purchase        05/09 Shell Oil 57545291908 Austin TX Card 4803                                            13.08
05/10   Card Purchase W/Cash 05/10 H-E-B #465 Austin TX Card 4803                                                       46.24
        Purchase $26.24 Cash Back $20.00
05/11   Card Purchase        05/11 Subway 12282 Austin TX Card 4803                                                      9.95
05/11   Card Purchase With Pin 05/11 H-E-B #091 Austin TX Card 4803                                                     45.50
05/12   ATM Withdrawal        05/12 504 Lavaca St Austin TX Card 4803                                                   20.00
05/12   Card Purchase  With Pin  05/12 7-Eleven Austin TX Card 4803                                                      2.15
05/13   Card Purchase        05/11 China Express Austin TX Card 4803                                                    17.30
05/13   ATM Withdrawal        05/132119 E 7th St Austin TX Card 4803                                                    20.00
05/14   Card Purchase With Pin 05/14 H-E-B #091 Austin TX Card 4.803                                                    45.39
05/17   Card Purchase        05/13 Shell Oil 57545291908 Austin TX Card 4803                                             9.06
05/17   Card Purchase        05/14 Shell Oil 57545291908 Austin TX Card 4803                                             7.76
05/17   Card Purchase        05/14 China Express Austin TX Card 4803                                                    15.89
05/17   Card Purchase With Pin 05/15 H-E-B #465 Austin TX Card 4803                                                     12.69
05/17   Card Purchase        05/15 Shell Oil 57545291908 Austin TX Card 4803                                             3.02
05/17   Card Purchase With Pin 05/16 H-E-B #465 Austin TX Card 4803                                                     17.43
05/17   Card Purchase With Pin 05/16 H-E-B #465 Austin TX Card 4803                                                      2.50
Total ATM & Debit Card Withdrawals                                                                             $1,736.54



                                                                                                     Page 3   of   6
                       Case 1:21-cv-00554-LY Document 1-1 Filed 06/21/21 Page 20 of 26

      CHA5EO                                                                                          April 16, 2021 through May 17, 2021
                                                                                                  Account Number:       000000819149675


A Monthly Service Fee was not charged to your Chase Checking account. Here are ways you can avoid this fee during any
statement period.
     Have electronic deposits made into this account totaling $500.00 or more, such as payments from payroll
     providers or government benefit providers, by using (i) the ACH network, (ii) the Real Time Payment network,
    or (iii) third party services that facilitate payments to your debit card using the Visa or Mastercard network.
    (Your total electronic deposits this period were $1,835.04. Note: some deposits may be listed on your previous
    statement)

    QR have 5 or more purchases using your Chase Debit Card post to your account during your statement
    period. Withdrawals from ATMs or cash advance transactions do not qualify.




IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
incorrect or if you need more information about a transfer listed on the statement or receipt.
For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
appeared. Be prepared to give us the following information:
              Your name and account number
              The dollar amount of the suspected error
              A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
us to complete our investigation.
IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
Account Rules and Regulations or other applicable account agreement that govems your account. Deposit products and services are offered by
JPMorgan Chase Bank, N.A. Member FDIC


                                                                                               i2i' JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                 Page 4   of   6
                    Case 1:21-cv-00554-LY Document 1-1 Filed 06/21/21 Page 21 of 26

      CHASECI                                                                         April 16, 2021 through May 17, 2021
                                                                                  Account Number:     000000819149675




Overdraft and Overdraft Fee Information for Your Chase Checking Account
What You Need to Know About Overdrafts and Overdraft Fees

An overdraft occurs when you do not have enough money in your account to cover a transaction, but we pay it anyway. We
pay overdrafts at our discretion, which means we do not guarantee that we will always authorize or pay any type of
transaction. If we do not authorize and pay an overdraft, your transaction will be declined or returned. We can cover your
overdrafts in three different ways:
     1.  We have Standard Overdraft Practices that come with your account.
     2. We offer Overdraft Protection through a link to a Chase savings account, which may be less expensive than our
          Standard Overdraft Practices. You can contact us to learn more.
     3. We also offer Chase Debit Card Coverage, which allows you to choose how we treat your everyday debit card                ______
         transactions, in addition to our Standard Overdraft Practices.

This notice explains our Standard Overdraft Practice and Chase Debit Card Coverage.

        What are the Standard Overdraft Practices that come with my account?
        We do authorize and pay overdrafts for the following types of transactions:
           Checks and other transactions made using your checking account number
           Recurring debit card transactions

        What is Chase Debit Card Coverage?
        We will only authorize and pay overdrafts in addition to our Standard Overdraft Practice for the following types of
        transactions if you specifically ask us to:
             Everyday debit card transactions

        What fees will I be charged if Chase pays my overdraft?
        If we pay an item, we'll charge you a $34 Insufficient Funds Fee per item. If we return the item, we'll charge you a
        $34 Returned Item Fee.
            We won't charge more than three Insufficient Funds or Returned Item fees per day, for a total of $102.
            We won't charge an Insufficient Funds Fee if your account balance at the end of the business day is overdrawn
        by $5 or less, and we won't charge Insufficient Funds or Returned Item fees for item(s) that are $5 or less.
             For Chase SapphireSM Checking and Chase Private Client CheckingSM accounts, we waive the Insufficient
        Funds and Returned Item fees if item(s) are presented or withdrawal request(s) are made against an account with
        insufficient funds on four or fewer business days during the current and prior 12 statement periods.

        What if I want Chase to authorize and pay overdrafts on my everyday debit card transactions?
        If you or a joint account owner would like to change your selection, sign in to chase.com to update your account
        settings, or call us at 1-800-935-9935 (or collect at 1-713-262-1679 if outside the U.S.), or visit a Chase branch. We
        accept operator relay calls.




                                                                                                               Page 5   of   6
    Case 1:21-cv-00554-LY Document 1-1 Filed 06/21/21 Page 22 of 26

CHASE 0                                                      April 16,2021 through May 17, 2021
                                                          Account Number:    000000819149675




                     This Page Intentionally Left Blank




                                                                                      Page 6   of 6
                       Case 1:21-cv-00554-LY Document 1-1 Filed 06/21/21 Page 23 of 26

           CHASE 0                                                                         May 18,2021 through June 15,2021
        JPMorgan Chase Bank, N.A.                                                   Account Number:       000000819149675
        P0 Box 182051
        Columbus, OH 43218 -2051

                                                                                 CUSTOMER SERVICE INFORMATION
                                                                                 Web site:                           Chase.com
                                                                                 Service Center:                 1-800-935-9935
                                                    00000000011 0000             Deaf and Hard of Hearing:       1 -800-242-7383
       00284246 DRE 201 219 16721 NNNNNNNNNNN   1

                                                                                 Para Espanol:                   1-877-312-4273
       JAMAAL D LILLY
       21 WALLER ST APT 306                                                      International Calls:            1 -713-262-1679


       AUSTIN TX 78702




                                            Chase Checking
I
    CHECKING SUMMARY
                                                                                 AMOUNT
    Beginning Balance                                                          $2,546.62
    Deposits and Additions                                                      1,835.04
    ATM & Debit Card Withdrawals                                               -1,437.01
    Ending Balance                                                             $2,944.65



    DEPOSITS AND ADDITIONS
    DATE       DESCRIPTION                                                                                                          AMOUNT

    05/20      Allied Universal Payroll                PPD ID: 2271562945                                                           $169.01
    05/27      Allied Universal Payroll                PPD ID: 2271562945                                                             169.01
    06/03      SSA Treas 310 Xxsoc Sec                    PPD ID: 9031736039                                                        1,159.00
    06/03      Allied Universal Payroll                PPD ID: 2271562945                                                             169.01
    06/10      Allied Universal Payroll                PPD ID: 2271562945                                                             169.01

    Total Deposits and Additions                                                                                              $1,835.04


    ATM & DEBIT CARD WITHDRAWALS
    DATE    DESCRIPTION                                                                                                              AMOUNT

    05/18   Card Purchase       05/17 Shell Oil 57545291908 Austin TX Card 4803                                                        $6.54
    05/19   Card Purchase       05/18 Shell Oil 57545291908 Austin TX Card 4803                                                         7.76
    05/19   Card Purchase       05/18 Shell Oil 57545291908 Austin TX Card 4803                                                        15.37
    05/19   Card Purchase       05/18 Taco Bell #030140 Austin TX Card 4803                                                             7.96
    05/19   Card Purchase With Pin 05/19 Wm Superc Wal-Mart Sup Austin TX Card 4803                                                    22.46
    05/20   Card Purchase       05/19 Shell Oil 57545291908 Austin TX Card 4803                                                         6.54
    05/20   Card Purchase       05/19 Taco Bell #030074 Austin TX Card 4803                                                             7.96
    05/20   Card Purchase With Pin 05/19 H-E-B #465 Austin TX Card 4803                                                                19.68
    05/20   Card Purchase With Pin 05/20 H-E-B #465 Austin TX Card 4803                                                                 4.18
    05/20   Card Purchase With Pin 05/20 H-E-B #465 Austin TX Card 4803                                                                20.80
    05/20   Card Purchase With Pin 05/20 H-E-B #465 Austin TX Card 4803                                                                10.22
    05/21   Card Purchase       05/20 Sq *Emancipet Inc. Ea Austin TX Card 4803                                                        21.00
    05/21   Card Purchase With Pin 05/21 H-E-B #465 Austin TX Card 4803                                                                16.94
    05/24   Card Purchase       05/21 Shell Oil 57545291908 Austin TX Card 4803                                                        13.08
    05/24   Card Purchase With Pin 05/22 H-E-B #465 Austin TX Card 4803                                                                29.22




                                                                                                                  Page   1   of 4
                      Case 1:21-cv-00554-LY Document 1-1 Filed 06/21/21 Page 24 of 26

        CHASEI                                                                 May 18, 2021 throughJune 15, 2021
                                                                            Account Number:   000000819149675



                                                          (continued)
ATM & DEBIT CARD WITHDRAWALS
        DESCRIPTION                                                                                                   AMOUNT
DATE
05/24   Card Purchase With Pin 05/23 H-E-B #465 Austin TX Card 4803                                                    24.56
05/24   Card Purchase With Pin 05/24 Shell Service Station Austin TX Card 4803                                         42.20
05/24   Card Purchase With Pin 05/24 H-E-B #465 Austin TX Card 4803                                                    55.57
05/24   Card Purchase With Pin 05/24 H-E-B #465 Austin TX Card 4803                                                     6.46
05/25   Recurring Card Purchase 05/25 Netflix.Com Netflix.Com CA Card 4803                                             15.14
05/26   Card Purchase        05/25 Spectrum 855-707-7328 MO Card 4803                                                  60.30
05/26   Card Purchase        05/25 Jollyville Car Wash Austin TX Card 4803                                             18.50
05/27   Card Purchase        05/26 He-Government Payment 800-926-3466 TX Card 4803                                     79.25
05/27   Card Purchase With Pin 05/27 H-E-B #045 Austin TX Card 4803                                                    13.05
05/28   Card Purchase With Pin 05/28 H-E-B #465 Austin TX Card 4803                                                    37.27
06/01   Card Purchase With Pin 05/30 H-E-B #465 Austin TX Card 4803                                                    19.83
06/01   Card Purchase        05/31 Shell Oil 57545291908 Austin TX Card 4803                                            7.16
06/01   Card Purchase W/Cash 05/31 H-E-B #465 Austin TX Card 4803                                                      54.83
        Purchase $44.83 Cash Back $10.00
06/01   Card Purchase With Pin 06/01 New World Liquor Austin TX Card 4803                                               7.97
06/02   Card Purchase With Pin 06/02 H-E-B #465 Austin TX Card 4803                                                    26.99
06/03   Card Purchase        06/02 Shell Oil 57545291908 Austin TX Card 4803                                            7.53
06/03   Card Purchase        06/02 Tcpafpbalcones Austin TX Card 4803                                                  15.00
06/03   Card Purchase With Pin 06/03 H-E-B #465 Austin TX Card 4803                                                     5.00
06/03   Card Purchase With Pin 06/03 H-E-B #465 Austin TX Card 4803                                                    47.72
06/04   Card Purchase        06/03 Geico *Auto 800-841-3000 DC Card 4803                                              122.65
06/07   Card Purchase        06/04 Shell Oil 57545291908 Austin TX Card 4803                                            2.29
06/07   Card Purchase        06/05 Hum Compben E Mer 866-5370232 GA Card 4803                                          35.99
06/07   Recurring Card Purchase 06/06 Walmart Family Mobile 877-440-9758 FL Card 4803                                  42.39
06/07   Card Purchase        06/05 Shell Oil 57545291908 Austin TX Card 4803                                           13.08
06/07   Card  Purchase With Pin  06/06 H-E-B #465 Austin TX Card 4803                                                  31.45
06/07   Card Purchase With Pin 06/06 H-E-B #465 Austin TX Card 4803                                                     3.37
06/07   Card Purchase With Pin 06/07 Shell Service Station Austin TX Card 4803                                         42.32
06/08   Card Purchase        06/07 Rpy*Ara Imaging Austin TX Card 4803                                                180.00
06/08   Card Purchase With Pin 06/08 H-E-B #465 Austin TX Card 4803                                                    26.99
06/09   Card Purchase        06/08 Shell Oil 57545291908 Austin TX Card 4803                                            7.16
06/10   Card Purchase        06/10 Chevron 0107143 Austin TX Card 4803                                                  6.05
06/10   Card Purchase With Pin 06/10 H-E-B #465 Austin TX Card 4803                                                    47.11
06/11   Card Purchase        06/10 Sq *Emancipet Inc. Ea Austin TX Card 4803                                           21.00
06/11    Card Purchase With Pin 06/11 H-E-B #465 Austin TX Card 4803                                                   18.49
06/14   Card Purchase With Pin 06/13 H-E-B #465 Austin TX Card 4803                                                    23.31
06/15   Card Purchase         06/14 Shell Oil 57545291908 Austin TX Card 4803                                           13.08
06/15    Card Purchase W/Cash 06/15 H-E-B #465 Austin TX Card 4803                                                      46.24
         Purchase $26.24 Cash Back $20.00
Total ATM & Debit Card Withdrawals                                                                               $1,437.01


A Monthly Service Fee was nct charged to your Chase Checking account. Here are ways you can avoid this fee during any
statement period.
     Have electronic deposits made Into this account totaling $500.00 or more, such as payments from payroll
     providers or government benefit providers, by using (I) the ACH network, (ii) the Real Time Payment network,
     or (iii) third party services that facilitate payments to your debit card using the Visa or Mastercard network.
     (Your total electronic deposits this period were $2,004.05. Note: some deposits may be listed on your previous
     statement)

    QR have 5 or more purchases using your Chase Debit Card post to your account during your statement
    period. Withdrawals from ATMs or cash advance transactions do not qualify.



                                                                                                        Page 2 of 4
                       Case 1:21-cv-00554-LY Document 1-1 Filed 06/21/21 Page 25 of 26

      CHASE 0                                                                                         May 18, 2021 through June 15, 2021
                                                                                                  Account Number:       000000819149675




IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
incorrect or if you need more information about a transfer listed on the statement or receipt.
For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
appeared. Be prepared to give us the following information:
              Your name and account number
              The dollar amount of the suspected error
              A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.                _______
We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
us to complete our investigation.
IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is                                      _____
incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
Account Rules and Regulations or other applicable account agreement that govems your account. Deposit products and services are offered by
JPMorgan Chase Bank, N.A. Member FDIC


                                                                                               1I'      JPMorgan Chase Bank, N.A. Member FDIC




                                                                                                                                 Page 3   of   4
    Case 1:21-cv-00554-LY Document 1-1 Filed 06/21/21 Page 26 of 26

CHASE 0                                                       May 18, 2021 through June 15, 2021
                                                          Account Number:     000000819149675




                     This Page Intentionally Left Blank




                                                                                     Page 4 of 4
